DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
 
Claim Objections
Claims 14-16, 18-27, 31 and 32 are objected to because of the following informalities:  
As to claim 14, the applicant should amend “the pressure” in line 21 to read “the cracking pressure”.   
Claim 15 refers to “infusate” in multiple instances, including lines 3-4 which recite “the pressure of the infusate in the primary fluid pathway”. Claim 14 however did not use the term “infusate” and merely referred to “fluid”. While it is believed that these refer to the same thing, the applicant should amend claim 15 and/or 14 such that the claim terminology is more consistent (and thus more clear).
Claim 16 also uses the term “infusate” and is objected to for the same reasons described with regard to claim 15.
Claims 15-16 and 18-27 are objected to as they depend from an objected-to claim.
As to claim 31, the applicant likely intended to include the word “cracking” before pressure in line 8 as later portions of the claim refer to “the cracking pressure”.
As to claim 32, the applicant should add “a” before “cracking pressure” in line 13.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites the limitation “the typical infusion pressure” in line 2. This lacks a proper antecedent basis in the claims.
	Claim 15 recites the limitation “the predetermined normal therapeutic infusion pressure” in lines 3-4. This lacks a proper antecedent basis in the claims.
Claim 31 recites the limitation "the cracking pressure pressure threshold" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Additionally the applicant may have intended to delete “pressure threshold”.
Claim 31 recites the limitation “the cracking pressure threshold” in lines 16-17. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 9, 11, 14-16, 18-23, 25-27, 30-32 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns et al. (US 2008/0021375 A1, cited in previous office actions and hereinafter ‘Burns’) in view of in view of Appling et al. (US 5,267,979, cited in previous office action and hereinafter ‘Appling’) and Morriss et al. (US 2008/0183128 A1, cited previously and hereinafter ‘Morriss’).
As to claim 1, Burns discloses a catheter (40, Figs. 1, 2, 7A-10A) comprising: a flexible (see paragraphs 0007 and 0039 which describe the cannula as “soft” and disclose use of a needle guide to aid in insertion (which implies the cannula is not rigid enough to be inserted on its own and has some degree of flexibility); also see at least para 0102 which discloses use of “non-rigid” cannulas) elongate member (portion of 40 located distally of base exit opening 26) comprising a sidewall, the sidewall forming a single lumen (see at least Fig. 7A) between first (proximal end where needle guard 50 is connected) and second (distal end) ends, and an opening at each of the ends (Fig. 7A), a proximal one of said openings connected to a wedge (needle guard 50); the elongate member having a length between said first and second ends for insertion of the second end into a dermal layer of a patient (para 0039); wherein the proximal end of the catheter is in fluid communication with an infusion pump (see para 0108) that pumps fluid through the catheter at a predetermined flow rate when the second end of the elongate member is not occluded (see para 0107-0108); and a primary fluid pathway (lumen of 40) through the elongate member between the openings of the ends of the elongate member (see at least Fig. 7A, para 0045, 0056), the primary fluid pathway having a proximal end (end at the first end of the elongate member – see annotated Fig. 13 below) in fluid communication with a fluid reservoir (see para 0108 describing use of a pump which indicates the presence of a reservoir within or connected thereto). 

    PNG
    media_image1.png
    362
    544
    media_image1.png
    Greyscale

Burns is silent to wherein the infusion pump pumps fluid through the catheter below a cracking pressure when the second end of the elongate member is not occluded, a secondary fluid pathway in fluid communication with the primary fluid pathway; wherein the secondary fluid pathway comprises one or more ports in the sidewall of the elongate member, the side ports configured to release, depending on their number, size and location on the elongate member, controlled amounts of infusate into the skin of a patient, and the secondary fluid pathway permitting increased flow of fluid through the secondary fluid pathway into the dermal layer of the patient by increasing in size if the primary fluid pathway is occluded at the second end of the elongate member such that the pressure of the infusate exceeds the cracking pressure, and wherein the one or more side ports remain closed while fluid pressure in the primary fluid pathway is below the cracking pressure, and open when the fluid pressure in the primary fluid pathway exceeds the cracking pressure. Appling discloses a catheter (10, Figs. 1-7, 12-14) comprising: an elongate member (12) comprising a sidewall (14), a primary fluid pathway (pathway formed by lumen 16) and a secondary fluid pathway (slits 26) in fluid communication with the primary fluid pathway; wherein the secondary fluid pathway comprises one or more ports in the sidewall of the elongate member (Figs. 1-7, 12-14, lines 31-51 col. 5), the side ports configured to release, depending on their number, size and location on the elongate member, controlled amounts of infusate into the skin of a patient (lines 27-30 col. 4, lines 13-30 col. 5) by increasing in size if the primary fluid pathway is occluded (see lines 23-31 col. 4, lines 45-57 col. 4, lines 31-51 col. 5) and wherein the one or more side ports remain closed while fluid pressure in the primary fluid pathway is 
It would have been obvious to one of ordinary skill in the art at the time of invention to add side ports such as slits 26 as taught by Appling to the elongate member (40) of Burns and configure the infusion pump to pump fluid through the catheter at a predetermined flow rate and normally below a cracking pressure when the second end of the elongate member is not occluded. One would have been motivated to do so in order to allow for a wider/broader and/or a pressure sensitive distribution of fluid (e.g. infusate) within a desired injection area (see Figs. 1, 2, 12 of Appling which show embodiments having side ports capable of releasing infusate over a wide area). In doing so, one would have thus been providing secondary fluid pathways (in the form of slits) that which are side ports in the sidewall of the elongate member in a manner that reads on the claim including wherein the one or more side ports remain closed while fluid pressure in the primary fluid pathway is below a cracking pressure, and open when the fluid pressure in the primary fluid pathway exceeds the cracking pressure. The slits (the secondary fluid pathway in this case) shown by Appling would furthermore permit increased flow of fluid through the side ports if the primary fluid pathway is occluded at the second end of the catheter of Burns (i.e. as disclosed in the above-cited portions of Appling the slits 26 would increase in size based on pressure and thus permit increased flow).
Burns and Appling are silent on wherein the one or more side ports are configured as a flap or flaps formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter. Morriss teaches use of side openings 18s in a tubing (see Figs. 2A-3A, 5A-8D, 12-13C). Morriss also teaches “Side openings 18s are typically created as circular holes, although other shapes can be formed, including oval openings, slits, other geometrical shapes, teardrop shaped openings, etc. Openings 18s are typically cut or punched through the tubing wall in a direction perpendicular to the longitudinal axis of the tubing 12. However, openings may be cut or punched in an angled direction (other than 90 degrees) to the longitudinal axis of tubing 12” (para 0076). It would have been obvious to one having ordinary skill in the art to modify the one or more side ports of Appling (as applied to Burns) based off the teachings of Morriss such that wherein the one or more side ports are configured as a flap or flaps formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter since Morriss teaches that various shapes of side ports In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore the applicant has not pointed out any supposed advantage or unexpected result of using the claimed shape for the at least one side port, further reinforcing the idea that it would have been obvious to one having ordinary skill in the art to modify the shape of the at least one side port based on design choice.

As to claim 3, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 1. Burns discloses that infusate introduced into the opening at the first end flows out of the catheter via the opening at the second end (see at least Fig. 7A and para 0045). Burns is silent to infusate introduced into the opening at the first end flowing out of the catheter the secondary fluid passage. However if adding side ports in view of Appling as described in the rejection of claim 1 to the elongate member of Burns, the device would thus also be modified so that infusate introduced into the opening at the first end of Burns flows out of the catheter via one or both of the openings at the second end and the secondary fluid passage based on the pressure within the elongate member (see above-cited sections of Burns and Appling).
As to claim 4, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 1. Burns is silent to wherein the secondary fluid pathway further comprises one or a plurality of slits. However, as noted in the rejection of claim 1, Appling further teaches wherein the secondary pathway comprises one or a plurality of slits. It thus would have been further obvious to one having ordinary skill in the art, when modifying Burns, to further do so such that the secondary fluid pathway further comprises one or a plurality of slits (see above rejection of claim 1 where it was explained how it would have been obvious to one having ordinary skill in the art to modify Burns in view of Appling to include a plurality of side ports in the form of slits which are pressure responsive).
As to claim 5, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 4 as described above. Appling shows its slits being positioned at the second end of its catheter 10 (see at least Figs. 1, 2 of Appling). The positioning of the distal-most slit 26 seen in Fig. 2 of Appling is being interpreted as being at an "end" because its position is comparable to that of slit 31 shown in 
As to claim 6, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 1 as described above. Appling shows its side ports being positioned at the second end of its catheter 10 (see at least Figs. 1, 2 of Appling). The positioning of the distal-most slit 26 seen in Fig. 2 is being interpreted as being at an "end" because its position is comparable to that of slit 31 shown in Fig. 5 of the instant application. Regardless, however, placement of the slits along either elongate member (distal portion of 40 of Burns or 12 of Appling) would have constituted a mere rearrangement of parts and it has been held to be within the capabilities of one of ordinary skill in the art to rearrange parts based on their desired suitability for a task (see MPEP 2144.04).
As to claim 7, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 6 as described above. Burns is silent to wherein the side port or ports is or are positioned on the sidewall, between the openings of the first and second ends, however Appling further discloses its side port or ports being positioned on the sidewall of its elongate member, between the openings of its first and second ends, it would have further been obvious to do the same with Burns so that fluid could pass through the sidewall of Burns (as already modified above by Appling and Morriss – see sections of Appling cited in rejection of claim 1)
As to claim 9, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 1. Burns further discloses wherein the catheter is configured to be used with an infusion set (see at least Figs. 1-7A, paragraph 0006 of Burns).
As to claim 11, Burns in view of Appling and Morriss teaches the catheter as claimed in 1 above. Burns further discloses use of “soft” cannulas and use of “medical grade plastic” (para 0102).

As to claim 14, Burns discloses a catheter (40; Figs. 1, 2, 7A-10A) comprising: an elongate member (portion of 40 located distally of base exit opening 26) comprising a sidewall, first (proximal end where needle guard 50 is connected) and second (distal end) ends, and an opening at each of the ends (see at least Fig. 7A), a proximal one of said openings connected to a wedge (50); the elongate member having a length between said first and second ends for insertion of the second end into a 
Burns is silent to the infusion pump pumping fluid through the catheter normally below a cracking pressure when the second end is not occluded, a secondary fluid pathway in fluid communication with the primary fluid pathway; wherein the secondary fluid pathway comprises a self-closing opening in the sidewall of the elongate member, and the secondary fluid pathway permitting fluid flow by increasing in size if the primary fluid pathway is occluded at the second end of the elongate member such that that pressure of the fluid exceeds the cracking pressure, and wherein the self-closing opening remains closed while fluid pressure in the primary fluid pathway is below the cracking pressure, and opens when the fluid pressure in the primary fluid pathway exceeds the cracking pressure. Appling discloses a catheter (10, Figs. 1-7, 12-14) comprising: an elongate member (12) comprising a sidewall (14), first (end at 18) and second (end at 22c) ends, and an opening at each of the ends (one opening labeled as 22c, other described in lines 25-27 col. 4); a primary fluid pathway (16) through the elongate member between the openings of the ends of the elongate member; and a secondary fluid pathway (slits 26) in fluid communication with the primary fluid pathway; wherein the secondary fluid pathway comprises a self-closing opening in the sidewall of the elongate member (Figs. 1-7, 12-14, lines 28-30 col. 4, lines 31-51 col. 5), the secondary fluid pathway permitting fluid flow by increasing in size if the primary fluid pathway is occluded at the second end of the elongate member (see lines 23-31 col. 4, lines 45-57 col. 4, lines 31-51 col. 5), and wherein the side ports are configured as flaps (see embodiment of Fig. 5-7 showing a semicircular-shaped slit which produces a flap), wherein the self-closing opening remains closed while fluid pressure in the primary fluid pathway is below a cracking pressure, and opens when the fluid pressure in the primary fluid pathway exceeds the cracking pressure (see paragraph beginning line 31 col. 5 of Appling). It would have been obvious to one of ordinary skill in the art at the time of invention to add side ports such as slits 26 as taught by Appling to the elongate member (40) of Burns and configure the infusion pump to pump fluid through the catheter at a predetermined flow rate and normally below a cracking pressure when the second 
Burns and Appling are silent on wherein the self-closing opening is configured as a flap formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter. Morriss teaches use of side openings 18s in a tubing (see Figs. 2A-3A, 5A-8D, 12-13C). Morriss also teaches “Side openings 18s are typically created as circular holes, although other shapes can be formed, including oval openings, slits, other geometrical shapes, teardrop shaped openings, etc. Openings 18s are typically cut or punched through the tubing wall in a direction perpendicular to the longitudinal axis of the tubing 12. However, openings may be cut or punched in an angled direction (other than 90 degrees) to the longitudinal axis of tubing 12” (para 0076). It would have been obvious to one having ordinary skill in the art to modify the one or more side ports of Appling (as applied to Burns) based off the teachings of Morriss such that wherein the one or more side ports are configured as a flap or flaps formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter since Morriss teaches that various shapes of side ports can be used as described above and since such a modification would have involved a mere change in the form or shape of a component (i.e. changing the semi-circular shaped design of the slits 26 of Appling to a design similar to that seen in Fig. 11 of the instant application).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore the applicant has not pointed out any supposed advantage or unexpected result of using the claimed shape for the at least one side port, further reinforcing the idea that it would have 

As to claim 15, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 14 above. Burns is silent to the limitations of claim 15 however Appling further discloses wherein if infusate exceeds the typical infusion pressure (as noted in the rejections under 35 USC 112, this limitation lacks antecedent basis but the examiner is assuming that this was meant to refer to the cracking pressure introduced in claim 14), its self-closing opening opens to permit the infusate to flow out of the secondary fluid pathway, and when the pressure of the infusate in the primary fluid pathway decreases below the predetermined normal therapeutic infusion pressure, the self-closing opening closes (lines 28-30 col. 4, lines 9-51 col. 5 of Appling), thus it would have been obvious to one of ordinary skill in the art to do the same if adding self-closing openings to Burns as explained above for the motivation of providing the pressure responsive features as taught by Appling (see lines 28-30 col. 4, lines 9-51 col. 5 of Appling).
As to claim 16, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 14 as described above. Burns is silent to the limitations of claim 16 however Appling further discloses wherein fluid (e.g. infusate) introduced into the opening at its first end flows out of the catheter via one or both of the opening at the second end -4-Responding to Non-Final Office Action mailed May 11, 2016Amdt. filed July 11, 2016App. Ser. No. 14/370,714and the secondary fluid passage (paragraph beginning line 63 col. 4, lines 9-51 col. 5). Thus, if adding a secondary fluid pathway to Burns/Appling/Morriss as described above, the infusate introduced in the opening at the first end would also be capable of flowing out of the catheter via one or both of the opening at the second end and the secondary fluid passage. 

As to claim 18, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 14 as described above. Burns is silent to the limitations of claim 18; however, Appling further discloses wherein its secondary pathway comprises a plurality of slits (lines 28-30 col. 4, Fig. 1-7 of Appling). As noted above, it would have been obvious to one of ordinary skill in the art to add the same to the device of Burns in order to allow for a wider/broader and/or a pressure sensitive distribution of fluid (e.g. infusate) within a desired injection area (see above-cited sections of Appling).

As to claim 20, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 19 as described above. Burns is silent to the limitations of claim 20 however Appling shows its side ports being positioned at the second end of its catheter 10 (see at least Figs. 1, 2 of Appling). The positioning of the distal-most slit 26 seen in Fig. 2 is being interpreted as being at an "end" because its position is comparable to that of slit 31 shown in Fig. 5 of the instant application. Regardless, however, placement of the slits along either elongate member (distal portion of 40 of Burns or 12 of Appling) would have constituted a mere rearrangement of parts and it has been held to be within the capabilities of one of ordinary skill in the art to rearrange parts based on their desired suitability for a task (see MPEP 2144.04).
As to claim 21, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 14 as described above. Burns is silent to the limitations of claim 21 however any of the secondary fluid pathways (i.e. slits) added by Appling to Burns as described above read on the claimed limitation of “side ports”. Thus, since claim 14 only requires a single self-closing opening, the self-closing opening could be interpreted as any one of the slits (for example the proximal-most slit), and the plurality of side ports could be interpreted as the remaining/additional slits.
As to claim 22, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 21. Burns is silent to the limitations of claim 22 however Appling shows its side ports being positioned at the second end of its catheter 10 (see at least Figs. 1, 2 of Appling). The positioning of the distal-most slit 26 seen in Fig. 2 is being interpreted as being at an "end" because its position is comparable to that of slit 31 shown in Fig. 5 of the instant application. Regardless, however, placement of the slits along either elongate member (distal portion of 40 of Burns or 12 of Appling) would have constituted a mere rearrangement of parts and it has been held to be within the capabilities of one of ordinary skill in the art to rearrange parts based on their desired suitability for a task (see MPEP 2144.04).
As to claim 23, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 21. Burns is silent to the limitations of claim 23 however Appling further discloses its side port or ports being positioned on the sidewall of its elongate member between the openings of its first and second ends (see at least Figs. 1-7 of Appling), it would have further been obvious to one having ordinary skill 
As to claim 25, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 14. Burns further discloses wherein the catheter is configured to be used with an infusion set (see at least Figs. 1-7A, paragraph 0006 of Burns).
As to claims 26 and 27, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 14. Burns further discloses use of “soft” cannulas including “medical grade plastic” (para 0102). Such a cannula would exhibit some degree of flexibility as required by claim 26.

As to claim 30, Burns discloses a method of administering infusate via a catheter (40; Figs. 1, 2, 7A-10A), comprising the steps of: providing the catheter comprising a flexible (see paragraphs 0007 and 0039 which describe the cannula as “soft” and disclose use of a needle guide to aid in insertion (which implies the cannula is not rigid enough to be inserted on its own and has some degree of flexibility); also see at least para 0102 which discloses use of “non-rigid” cannulas) elongate member (portion of 40 located distally of base exit opening 26) comprising a sidewall, the sidewall forming a single lumen (see at least Fig. 7A) between first (proximal end where needle guard 50 is connected) and second (distal end) ends, and an opening at each of the ends (Fig. 7A), a primary fluid pathway (lumen of 40) through the elongate member between the openings of the end of the elongate member, the primary fluid pathway having a proximal end (end at the first end of the elongate member – see annotated Fig. 13 above) in fluid communication with a fluid reservoir (syringe described in para 0107); inserting the catheter into a dermal layer of a patient (para 0039); and administering infusate via the primary fluid pathway of the catheter at a predetermined flow rate when the second end is not occluded (see Figs. 7A-10A, para 0107; Burns disclosing pumping through an open end of the catheter).
Burns is silent on the administering being done below a cracking pressure via a secondary fluid pathway in fluid communication with the primary fluid pathway, wherein the secondary fluid pathway comprises one or more side ports in the sidewall of the elongate member, the side ports configured to release controlled amounts of infusate, depending on their number, size and location on the elongate member, into the skin of a -6-Responding to Non-Final Office Action mailed May 11, 2016Amdt. filed July 11, 2016App. Ser. No. 14/370,714patient and is thus also silent on administering infusate to the patient via the primary fluid pathway of the catheter while a fluid pressure within the primary fluid 
It would have been obvious to one of ordinary skill in the art at the time of invention to add a secondary fluid pathway such as slits 26 as taught by Appling to the elongate member of Burns and perform the steps mentioned above taught by Appling including performing the administering at a predetermined flow rate and normally below a cracking pressure. One would have been motivated to do so in order to allow for a wider/broader and/or a pressure sensitive distribution of fluid (e.g. infusate) 
Burns and Appling are silent on wherein the self-closing opening is configured as a flap formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter. Morriss teaches use of side openings 18s in a tubing (see Figs. 2A-3A, 5A-8D, 12-13C). Morriss also teaches “Side openings 18s are typically created as circular holes, although other shapes can be formed, including oval openings, slits, other geometrical shapes, teardrop shaped openings, etc. Openings 18s are typically cut or punched through the tubing wall in a direction perpendicular to the longitudinal axis of the tubing 12. However, openings may be cut or punched in an angled direction (other than 90 degrees) to the longitudinal axis of tubing 12” (para 0076). It would have been obvious to one having ordinary skill in the art to modify the one or more side ports of Appling (as applied to Burns) based off the teachings of Morriss such that wherein the one or more side ports are configured as a flap or flaps formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter since such a modification would have involved a mere change in the form or shape of a component (i.e. changing the semi-circular shaped design of the slits 26 of Appling to a design similar to that seen in Fig. 11 of the instant application).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore the applicant has not pointed out any supposed advantage or unexpected result of using the claimed shape for the at least one side port, further reinforcing the idea that it would have been obvious to one having ordinary skill in the art to modify the shape of the at least one side port based on design choice.

As to claim 31, Burns discloses a method of administering infusate via a catheter (40; Figs. 1, 2, 7A-10A), comprising the steps of: providing the catheter comprising a flexible (see paragraphs 0007 and 0039 which describe the cannula as “soft” and disclose use of a needle guide to aid in insertion (which implies the cannula is not rigid enough to be inserted on its own and has some degree of flexibility) elongate member (portion of 40 located distally of base exit opening 26) comprising a sidewall, first (proximal end where needle guard 50 is connected) and second (distal end) ends, and 
Burns is silent on the infusion pump pumping fluid below a cracking pressure when the second end is not occluded, a secondary fluid pathway in fluid communication with the primary fluid pathway, wherein the secondary fluid pathway comprises a self-closing opening in the sidewall of the elongate member, and is thus also silent on administering infusate to the patient via the primary fluid pathway of the catheter while a fluid pressure within the primary fluid pathway is below the cracking pressure threshold and the self-closing opening is closed, and continuing to administer infusate to the patient via the secondary fluid pathway if fluid pressure within the primary fluid pathway exceeds the cracking pressure by opening the self-closing opening and increasing a size of the self-closing opening. Appling discloses a catheter (10, Figs. 1-7, 12-14) comprising: an elongate member (12) comprising a sidewall (14), first (end at 18) and second (end at 22c) ends, and an opening at each of the ends (one opening labeled as 22c, other described in lines 25-27 col. 4); a primary fluid pathway (16) through the elongate member between the openings of the ends of the elongate member; and a secondary fluid pathway (slits 26) in fluid communication with the primary fluid pathway; wherein the secondary fluid pathway comprises a self-closing opening (slits 26 being interpreted as “self-closing openings”) in the sidewall of the elongate member and thus also teaches administering infusate to the patient via the primary fluid pathway (see lines 45-57 col. 4 which teach how a user can choose whether or not to use occluding ball 38) of the catheter while a fluid pressure within the primary fluid pathway is below a cracking pressure and the self-closing opening is closed (see lines 28-30 col. 4, lines 31-51 col. 5; whether or not fluid flows out of slits is dependent on pressure), and continuing to administer infusate to the patient via the secondary fluid pathway if fluid pressure within the primary fluid pathway exceeds the cracking pressure threshold by opening the self-closing opening and 
It would have been obvious to one of ordinary skill in the art at the time of invention to add a secondary fluid pathway such as slits 26 as taught by Appling to the elongate member of Burns, configure the pump of Burns to pump fluid through the catheter at a predetermined flow rate and below a cracking pressure and perform the steps mentioned above taught by Appling. One would have been motivated to do so in order to allow for a wider/broader and/or a pressure sensitive distribution of fluid (e.g. infusate) within a desired injection area that is dependent on pressure within the catheter. In doing so, one would thus be providing a secondary fluid pathway (in the form of a slit or slits) comprising a self-closing opening in the sidewall of the elongate member in a manner that reads on the claim (see above-cited sections of Appling).
Burns and Appling are silent on wherein the self-closing opening is configured as a flap formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter. Morriss teaches use of side openings 18s in a tubing (see Figs. 2A-3A, 5A-8D, 12-13C). Morriss also teaches “Side openings 18s are typically created as circular holes, although other shapes can be formed, including oval openings, slits, other geometrical shapes, teardrop shaped openings, etc. Openings 18s are typically cut or punched through the tubing wall in a direction perpendicular to the longitudinal axis of the tubing 12. However, openings may be cut or punched in an angled direction (other than 90 degrees) to the longitudinal axis of tubing 12” (para 0076). It would have been obvious to one having ordinary skill in the art to modify the one or more side ports of Appling (as applied to Burns) based off the teachings of Morriss such that wherein the one or more side ports are configured as a flap or flaps formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter since such a modification would have involved a mere change in the form or shape of a component (i.e. changing the semi-circular shaped design of the slits 26 of Appling to a design similar to that seen in Fig. 11 of the instant application).  A change in form or shape is In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore the applicant has not pointed out any supposed advantage or unexpected result of using the claimed shape for the at least one side port, further reinforcing the idea that it would have been obvious to one having ordinary skill in the art to modify the shape of the at least one side port based on design choice.

As to claim 32, Burns discloses a method of administering infusate via a catheter, comprising the steps of: providing the catheter (40; Figs. 1, 2, 7A-10A) comprising a primary fluid pathway (lumen of 40) through a flexible (see paragraphs 0007 and 0039 which describe the cannula as “soft” and disclose use of a needle guide to aid in insertion (which implies the cannula is not rigid enough to be inserted on its own and has some degree of flexibility); also see at least para 0102 which discloses use of “non-rigid” cannulas) elongate member (portion of 40 located distally of base exit opening 26), the primary fluid pathway (lumen of 40) having a proximal end (end at the first end of the elongate member – see annotated Fig. 13 above) in fluid communication with an infusion pump (syringe or pump described in para 0107) that pumps fluid through the catheter at a predetermined flow rate when a distal end of the syringe is not occluded (see Figs. 7A-10A, para 0006, 0039, 0045, 0107; Burns disclosing pumping through an open end of the catheter), the elongate member connected at a proximal end to a wedge (50); and, inserting the catheter into a dermal layer of a patient (para 0039), and administering infusate to the patient via the primary fluid pathway of the catheter (para 0003, 0045).
Burns is silent on the infusion pump pumping below a cracking pressure when a distal end of the elongate member is not occluded, a secondary fluid pathway in fluid communication with the primary fluid pathway, the secondary fluid pathway comprising a self-closing opening at a sidewall of the elongate member; and administering infusate to the patient via the primary fluid pathway of the catheter while fluid pressure within the primary fluid pathway is below cracking pressure and the self-closing opening is closed; and continuing to administer infusate to the patient via the secondary fluid pathway if fluid pressure within the primary fluid pathway exceeds the cracking pressure by opening the self-closing opening and increasing a size of the self-closing opening.
Appling discloses a catheter (10, Figs. 1-7, 12-14) comprising: an elongate member (12) comprising a sidewall (14), first (end at 18) and second (end at 22c) ends, and an opening at each of 
It would have been obvious to one of ordinary skill in the art at the time of invention to add a secondary fluid pathway such as slits 26 as taught by Appling to the elongate member of Burns and modify the infusion pump of Burns to pump fluid at a predetermined flow rate and normally below a cracking pressure, resulting in Burns satisfying the steps above as pointed out in Appling. One would have been motivated to do so in order to allow for a wider/broader and/or a pressure sensitive distribution of fluid (e.g. infusate) within a desired injection area that is dependent on occlusion at the distal end of the catheter and pressure within the catheter (see above-cited sections of Appling).
Burns and Appling are silent on wherein the self-closing opening is configured as a flap formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter. Morriss teaches use of side openings 18s in a tubing (see Figs. 2A-3A, 5A-8D, 12-13C). Morriss also teaches “Side openings 18s are typically created as circular holes, although other shapes can be formed, including oval openings, slits, other geometrical shapes, teardrop shaped openings, etc. Openings 18s are typically cut or punched through the tubing wall in a direction perpendicular to the longitudinal axis of the tubing 12. However, openings may be cut or punched in an angled direction (other than 90 degrees) to the longitudinal axis of tubing 12” (para 0076). It would have been obvious to one having ordinary skill in the art to modify the one or more side ports of Appling (as applied to Burns) based off the teachings of Morriss such that wherein the one or more side ports are configured as a flap or flaps formed by two line segments joined at one end of each line segment, the two line segments having bilateral symmetry with respect to a primary axis of the catheter since such a modification would have involved a mere change in the form or shape of a component (i.e. changing the semi-circular shaped design of the slits 26 of Appling to a design similar to that seen in Fig. 11 of the instant application).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore the applicant has not pointed out any supposed advantage or unexpected result of using the claimed shape for the at least one side port, further reinforcing the idea that it would have been obvious to one having ordinary skill in the art to modify the shape of the at least one side port based on design choice.

As to claim 34, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 1 as described above. Burns is silent to the limitations of claim 34 however Appling further discloses wherein its secondary fluid pathways are normally closed, and open when fluid within the catheter exceeds the cracking pressure, and closes when the fluid within the catheter decreases below the cracking pressure (see lines 23-31 col. 4, lines 45-57 col. 4, and lines 9-51 col. 5 of Appling). Thus if it would have been further obvious to one having ordinary skill in the art to modify Burns/Appling/Morriss such that wherein the secondary fluid pathway is normally closed, and opens when fluid within the catheter exceeds the cracking pressure, and closes when the fluid within the catheter decreases below the cracking pressure to provide the same functionality of pressure-responsive openings as taught by Appling to the modified version of Burns (see lines 23-31 col. 4, lines 45-57 col. 4, and lines 9-51 col. 5 of Appling).


Claims 8 and 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns in view of Appling and Morriss, and further in view of Ly (US 6,517,521, cited by applicant).
As to claim 8, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 6 as described above.
Burns, Appling, and Morriss are silent on the side ports being staggered along a length of the sidewall.
Ly discloses “The positions of perforated lateral holes 24, 26, 28 and 30 (0.02 inch) are such that they are staggered and will not lie on the same axis therefore minimizing the weakening of the structural integrity of needle 10” (lines 10-14 col. 5 of Ly).
It would have been obvious to one of ordinary skill in the art to stagger the side ports (including those taught by Appling/Morriss) along a length of the sidewall of the modified version of Burns so as to avoid negatively affecting the structural integrity of the elongate member as taught by Ly above (see lines 10-14 col. 5 of Ly).

As to claim 21, Burns in view of Appling and Morriss teaches the catheter as claimed in claim 14 as described above.
As noted in the above rejections of claim 21, examiner believes that the slits of Appling could be interpreted as “side ports” and that the Ly reference is likely not necessary for rejecting claim 21. In the event that “side ports” are interpreted as being non-pressure sensitive openings, Ly discloses that it is known to have such openings (see below).
Ly discloses a painless perforated intradermal injection needle and teaches “Holes 24-30 allow for an even distribution of injected fluids within the distal tip and keep distension of the regional tissue to a mere minimal fraction. With the decreasing distension of the surrounding tissue, pain receptors are less activated and therefore the patient will have less or no pain sensation” (see Figs. 1-3D, lines 7-37 col. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to add side ports (i.e. holes) such as the ones taught by Ly to the elongate member (40) of Burns in addition to or in combination with the slits taught by Appling/Morriss. One would have been motivated to do so in order to allow for an even distribution of fluids in a desired injection area (for example, the dermal 
As to claim 22, Burns in view of Appling, Morriss and Ly discloses the catheter as claimed in claim 21. Burns is silent to the limitations of claim 22 however Appling and Ly both show their side ports being positioned at the second ends of their respective elongate members (see at least Figs. 1, 2A of Ly and Figs. 1, 2 of Appling). The positioning of the distal-most hole 24 seen in Fig. 2A of Ly could be considered at an "end" because its position is comparable to that of slit 31 shown in Fig. 5 of the instant application. Regardless, however, placement of the side ports along the elongate member (distal portion of 40 of Burns or 12 of Appling) would have constituted a mere rearrangement of parts and it has been held to be within the capabilities of one of ordinary skill in the art to rearrange parts based on their desired suitability for a task (see MPEP 2144.04).
As to claim 23, Burns in view of Appling, Morriss, and Ly discloses the catheter as claimed in claim 21. Burns is silent on the limitations of claim 23 however Appling and Ly both disclose their side ports being positioned on the sidewall of their respective elongate members between opening of the first and second ends (see above rejections), it would thus be obvious to do the same when adding side ports to Burns to allow for dispersion of fluid between the first and second ends (see portions of Appling and Ly cited in rejections of claims 14 and 21).
As to claim 24, Burns in view of Appling and Ly discloses the catheter as claimed in claim 21. Burns is silent to the limitations of claim 24 however Ly further discloses “The positions of perforated lateral holes 24, 26, 28 and 30 (0.02 inch) are such that they are staggered and will not lie on the same axis therefore minimizing the weakening of the structural integrity of needle 10”, it would have been obvious to one of ordinary skill in the art to do the same to Burns/Appling Morris for the purpose of maintaining structural integrity (see Figs. 2A-2D and lines 10-14 col. 5 of Ly).

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
any insulin until the second end of the lumen became occluded” appears untrue as Appling discloses how its occluding ball 38 can be retracted to allow fluid flow (see lines 45-62 col. 4). Applicant’s statement that “modifying Appling to remove the occluding wire, as suggested by the Examiner, would render Appling’s device inoperative for its intended purpose” is unclear and not persuasive. This was not a suggested modification by the examiner, this is a literal teaching by Appling: “Occluding wire 41 may be retracted to open end hole 22c.  When the occluding ball 38 is seated and end hole 22c is sealed, all fluid flow is from the slits 26.  When the occluding ball is not seated in the taper 13, both fluid and an associated guide wire (not shown) may exit from the end hole 22c” (see lines 45-62 col. 4 of Appling). The examiner also made no mention of adding an occluding wire to Burns.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783